 



Kirkland’s, Inc.
805 North Parkway
Jackson, Tennessee 38305
(901) 668-2444
May 30, 2006
Via Hand Delivery
Robert E. Alderson, Esquire
          Re: Severance Rights
Dear Robert:
     On behalf of Kirkland’s, Inc. (the “Company”), this letter memorializes
certain severance commitments we have made to you. Specifically, if you
experience a separation from service with the Company after the date hereof for
any reason, you will be entitled to receive:
(1) a single sum payment equal to the discounted present value (discounted at
the highest interest rate in effect under any credit agreement to which the
Company is then a party, or if the Company is not then a party to any credit
agreement, at a rate equal to the then prevailing 60 day LIBOR rate plus 125
basis points) of 24 monthly payments each equal to one-twelfth of your annual
base salary (at the greater of the rate in effect immediately prior to your
separation from service or $363,500/year); and
(2) COBRA continuation of group health benefits for you (and, if covered under
the Company’s group health plan immediately prior to your separation from
service, your spouse) at a cost to you equal to the amount paid from time to
time by active employees for comparable coverage; and
(3) following expiration of your COBRA coverage, a further continuation of your
group health benefits until the earliest of: (A) the date the Company ceases to
maintain a group health plan, (B) the date the Company’s insurer or stop-loss
insurer declines to include you within the group of eligible participants (it
being understood that the Company will in good faith exercise reasonable efforts
to include you within its group coverage), (C) your attainment of age 72, or
(D) your failure, after ten days’ written notice from the Company, to pay your
share of the monthly cost of this coverage (as described below). Again, your
share of the cost of this coverage will be equal to the amount paid from time to
time by active employees for comparable coverage.
If payments owed to you hereunder are subject to the requirements of Prop.
Treas. Reg. § 1.409A-3(g)(2) (or any successor provision) at the time of your
separation from service, then notwithstanding any other provision of this
letter, those payments that are otherwise due within

 



--------------------------------------------------------------------------------



 



six months following your separation from service will be deferred (with
interest at a rate equal to the discount rate referenced above in (1)) and paid
to you in a lump sum immediately following that six month period. For purposes
of this letter, the term “separation from service” has the same meaning defined
in Prop. Treas. Reg. § 1.409A-1 (or any succeeding guidance).
     Moreover, notwithstanding any other provision of this letter, no payment or
obligation will be owed by the Company hereunder unless and until: (i) you
execute and deliver to the Company a general release of claims in a form
reasonably prescribed by the Company, and (ii) that release becomes irrevocable.
Such release of claims will also include a parallel release by the Company of
claims against you, other than claims arising from criminality, other serious
misconduct, breach of fiduciary duty or material breach of any agreement with
the Company.
     Notwithstanding any other provision of this letter, no payment or
obligation will be owed to you in connection with a voluntary resignation unless
you provide the Company with at least 90 days advance written notice of that
resignation.
     The severance benefits described in this letter will be paid in lieu of,
and not in addition to, benefits payable under any other severance, termination
or similar arrangement maintained by the Company or its affiliates. If your
separation from service is due to your death or disability, the severance
benefits described in this letter will be offset by the amount of any benefits
payable to you or your beneficiaries pursuant to Company sponsored or funded
life or disability insurance contract, policy, plan or arrangement.
     Finally, as soon as practicable following the execution of this letter (and
to the extent permitted under the terms of the policy and subject to any
required consents of the insurer), the Company agrees to assign to you ownership
of that certain $500,000 term life insurance policy presently maintained by the
Company for your benefit. Continued maintenance of that policy will be your
responsibility and the Company will have no obligation to pay or reimburse you
for the cost of premiums on that policy or to otherwise maintain any life
insurance for your benefit (although the Company from time to time maintains
group life insurance arrangements for its active employees generally and,
subject to the eligibility terms of such arrangements, you may continue to be
covered thereunder during your employment).
     This letter represents our entire agreement regarding your rights to
severance benefits and life insurance coverage after the date hereof and merges
and supersedes all prior or contemporaneous discussions, agreements and
understandings between us relating to those topics (including Sections 3.4 and
6.1 of that certain Employment Agreement between you and the Company dated
June 1, 2002 (as amended by that certain letter agreement between you and the
Company dated November 23, 2005)). This letter may not be changed or modified,
except by an agreement in writing signed by you and an authorized representative
of the Company. This letter will be governed by, and enforced in accordance
with, the laws of the State of Tennessee without regard to the application of
the principles of conflicts or choice of laws.
[signature page follows]

-2-



--------------------------------------------------------------------------------



 



     To acknowledge your agreement to all of the foregoing, please execute this
letter in the space provided below and return the executed copy to me.

            Sincerely,
      /s/ Lowell E. Pugh II       Lowell E. Pugh II      Vice President, General
Counsel and Secretary     

Acknowledged and agreed on
May 30, 2006:

                /s/ Robert E. Alderson       Robert E. Alderson, Esquire       
   

cc: Robert Walker, Esquire
-3-

 